Thomas, J.
The instructions were right. The creditor had his election to file his dissent or not; but it by no means follows that, having made his election,, and filed his dissent, he could withdraw it at his pleasure. In the dissent, when filed, the other creditors became interested, and then rights liable to be affected by the withdrawal, to the same extent as his own. If such dissent, therefore, could be withdrawn— and we do not decide that it could not — it could only be with the judicial consent of the master in chancery, for good cause shown, upon the written application of the dissenting creditor, and after notice to the other creditors interested. Such consent might perhaps be granted, if the master was satisfied that the dissent of the creditor was filed under a mistake or misapprehension of material facts, or that the filing of such dissent was procured or induced by fraudulent representations of other creditors.
But without assuming to state the causes for which the master might grant leave to withdraw the dissent, we are of opinion that without such decree it could not be done. The law presumes the act to be done deliberately. It attaches to it important consequences to the debtor, and to the other creditors. To allow creditors to file and withdraw their dissent when they pleased, and as often as they pleased, would lead to great confusion and embarrassment in proceedings in insolvency, and that by conferring a power upon the creditors, which neither the language of the statute, nor any reasonable construction of it confers.
It was suggested, in the argument, that the creditor could withdraw the proof of his claim, and thus in effect withdraw his dissent. But we do not understand that this can be done without the judicial action of the master. In the case of Morse v. Lowell, 7 Met. 152, leave to withdraw had been granted by the bankrupt court, upon petition, and after notice *521and cause shown. In the case of Bemis v. Smith, 10 Met. 194, a creditor was allowed to file, in set-off to an action against him on covenants of warranty, a debt which had been proved in insolvency ; but this was on the ground that the proof was inadvertently made, and that his equitable rights under § 3 of St. 1838, c. 163, were not to be barred by a mere mistake. In the case of Safford v. Slade, 11 Cush. 29, leave to withdraw had bee granted by the commissioner. • These cases by no means sustain the position that a creditor may at his pleasure withdraw the proof of his claim. Exceptions overruled.